Case: 16-11575      Document: 00514095316         Page: 1    Date Filed: 07/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11575                                   FILED
                                  Summary Calendar                             July 31, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME ABIMEL-MEDELLIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-91-1


Before HIGGINBOTHAM, JONES and SMITH, Circuit Judges.
PER CURIAM: *
       Jaime Abimel-Medellin appeals the sentence imposed following his
guilty plea conviction for illegal reentry. He argues that the district court
reversibly erred by enhancing his base offense level based upon its
determination that his prior Texas conviction for assaulting a family member
a second time within a year was a “crime of violence” under 18 U.S.C. § 16(b)
and thus an “aggravated felony” under 8 U.S.C. § 1101(a)(43)(F).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11575     Document: 00514095316          Page: 2   Date Filed: 07/31/2017


                                   No. 16-11575

      Abimel-Medellin now argues that the “crime of violence” definition in
§ 16(b) is unconstitutionally vague, both as applied and on its face. He did not
raise in the district court his instant argument that § 16(b) is unconstitutional
as applied because, in Texas, assaults can be committed recklessly.
Accordingly, we review that issue for plain error only. United States v. Neal,
578 F.3d 270, 272 (5th Cir. 2009) (internal quotation marks and citation
omitted).
      Abimel-Medellin concedes, correctly, that our decision in United States
v. Gonzalez-Longoria, 831 F.3d 670, 677-78 (5th Cir. 2016) (en banc), petition
for cert. filed (Sept. 29, 2016) (No. 16-6259), forecloses his argument that
§ 16(b) is unconstitutional on its face. Furthermore, we held in Gonzalez-
Longoria that § 16(b) is constitutional as applied to Texas family-violence
assault convictions, like Abimel-Medellin’s, that “consisted of intentionally,
knowingly, or recklessly caus[ing] bodily injury to another.” Id. at 678; see also
TEX. PENAL CODE ANN. § 25.11(a); TEX. PENAL CODE ANN. § 22.01(a)(1). Thus,
Gonzalez-Longoria     forecloses   both       of   Abimel-Medellin’s   constitutional
arguments.
      The Government has filed an unopposed motion for summary affirmance
based on Abimel-Medellin’s concession that Gonzalez-Longoria forecloses his
issues on appeal. The motion for summary affirmance is GRANTED, and the
district court’s judgment is AFFIRMED. The Government’s alternative motion
for an extension of time to file a brief is DENIED as unnecessary.




                                          2